EXHIBIT E
7/31/2020                                                     WebVoyage Record View 1




                             Library buildings are closed to the public until further notice, but the U.S.
                                             Copyright Office Catalog is available. More.




  Public Catalog
  Copyright Catalog (1978 to present)
  Search Request: Left Anchored Copyright Number = VA0001884171
  Search Results: Displaying 1 of 1 entries




            Group Registration Photos, Collection 2010, Published from January 2nd to...

                Type of Work: Visual Material
  Registration Number / Date: VA0001884171 / 2013­12­12
             Application Title: Group Registration Photos, Collection 2010, Published from
                                January 2nd to December 31st 2010, 485 photos.
                         Title: Group Registration Photos, Collection 2010, Published from
                                January 2nd to December 31st 2010, 485 photos.
                   Description: Electronic file (eService)
         Copyright Claimant: Marinus Arnold Enzerink. Address: Lontoonkatu 9A29,
                                Helsinki, 00560, Finland.
             Date of Creation: 2010
          Date of Publication: 2010­01­02
   Nation of First Publication: Finland
   Authorship on Application: Marinus Arnold Enzerink; Citizenship: Finland. Authorship:
                                photograph(s)
      Rights and Permissions: Marinus Arnold Enzerink, Lontoonkatu 9A29, Helsinki,
                                00560, Finland, +358405773455, photos@arnoenzerink.com
              Copyright Note: Regarding publication: Range of publication dates is
                                1/2/2010­12/31/2010.

                              Contents: fireworks4, Jan. 2, 2010; fireworks5, Jan. 2, 2010;
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   1/8
7/31/2020                                                     WebVoyage Record View 1

                                              fireworks6, Jan. 2, 2010; fireworks7, Jan. 2, 2010; dog_sign4,
                                              Jan. 2, 2010; neste3, Jan. 14, 2010; neste2, Jan. 14, 2010;
                                              nest1, Jan. 14, 2010; pole_snow, Jan. 14, 2010;
                                              bench_snow2, Jan. 31, 2010; bombay3, Feb. 21, 2010;
                                              cigarettes1, Mar. 22, 2010.
                                              cigarettes2, Mar. 22, 2010; cola_can1, Mar. 22, 2010;
                                              cola_can2, Mar. 22, 2010; snow_shovel, Mar. 22, 2010;
                                              jotta1, Mar. 30, 2010; jotta2, Mar. 30, 2010; jotta3, Mar. 30,
                                              2010; rose1, Mar. 30, 2010; flamingo_lily1, Mar. 30, 2010;
                                              flamingo_lily2, Mar. 30, 2010; youtube1, Mar. 30, 2010;
                                              twitter1, Mar. 30, 2010.
                                              lumoflow1, Mar. 30, 2010; spotify1, Mar. 30, 2010;
                                              russian_blue5, Apr. 15, 2010; bunnies4, Apr. 15, 2010;
                                              bunnies3, Apr. 15, 2010; bunnies2, Apr. 15, 2010; bunnies1,
                                              Apr. 15, 2010; medical4, Apr. 15, 2010; medical3, Apr. 15,
                                              2010; medical2, Apr. 15, 2010; medical1, Apr. 15, 2010;
                                              medical12, Apr. 15, 2010.
                                              medical16, Apr. 15, 2010; medical15, Apr. 15, 2010;
                                              medical14, Apr. 15, 2010; medical13, Apr. 15, 2010;
                                              medical11, Apr. 15, 2010; medical10, Apr. 15, 2010;
                                              medical9, Apr. 15, 2010; medical8, Apr. 15, 2010; medical7,
                                              Apr. 15, 2010; medical6, Apr. 15, 2010; medical5, Apr. 15,
                                              2010; medical21, Apr. 15, 2010.
                                              medical20, Apr. 15, 2010; medical19, Apr. 15, 2010;
                                              medical18, Apr. 15, 2010; medical17, Apr. 15, 2010;
                                              medical28, Apr. 15, 2010; medical27, Apr. 15, 2010;
                                              medical26, Apr. 15, 2010; medical25, Apr. 15, 2010;
                                              medical24, Apr. 15, 2010; medical23, Apr. 15, 2010;
                                              medical22, Apr. 15, 2010; gas_cylinder4, Apr. 15, 2010.
                                              gas_cylinder3, Apr. 15, 2010; gas_cylinder2, Apr. 15, 2010;
                                              gas_cylinder1, Apr. 15, 2010; medical31, Apr. 15, 2010;
                                              medical30, Apr. 15, 2010; medical29, Apr. 15, 2010;
                                              medical32, Apr. 15, 2010; medical33, Apr. 15, 2010;
                                              medical34, Apr. 15, 2010; medical35, Apr. 15, 2010;
                                              medical36, Apr. 15, 2010.
                                              gas_cylinder5, Apr. 15, 2010; gas_cylinder6, Apr. 15, 2010;
                                              medical37, Apr. 15, 2010; medical38, Apr. 15, 2010;
                                              medical39, Apr. 15, 2010; medical40, Apr. 15, 2010;
                                              medical41, Apr. 15, 2010; medical42, Apr. 15, 2010;
                                              medical43, Apr. 15, 2010; medical44, Apr. 15, 2010;
                                              medical45, Apr. 15, 2010; medical46, Apr. 15, 2010.
                                              stickers, Apr. 15, 2010; medical47, Apr. 15, 2010; medical48,

https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   2/8
7/31/2020                                                     WebVoyage Record View 1

                                              Apr. 15, 2010; medical49, Apr. 15, 2010; medical50, Apr. 15,
                                              2010; medical51, Apr. 15, 2010; calculator_pen, Apr. 15,
                                              2010; table_set4, Apr. 15, 2010; table_set3, Apr. 15, 2010;
                                              table_set2, Apr. 15, 2010; table_set1, Apr. 15, 2010;
                                              chocolates2, Apr. 15, 2010.
                                              chocolates1, Apr. 15, 2010; table_set6, Apr. 15, 2010;
                                              table_set5, Apr. 15, 2010; rose2, Apr. 15, 2010; rose3, Apr.
                                              15, 2010; rose4, Apr. 15, 2010; finnish_flag1, Apr. 15, 2010;
                                              finnish_flag2, Apr. 15, 2010; texture14, Apr. 15, 2010;
                                              texture13, Apr. 15, 2010; arrows_sign1, Apr. 15, 2010;
                                              house_street1, Apr. 15, 2010.
                                              narcis1, Apr. 15, 2010; stop_with_sign1, Apr. 15, 2010;
                                              stop_without_sign1, Apr. 15, 2010; serie_sign1, Apr. 15,
                                              2010; windmill1, Apr. 15, 2010; windmill2, Apr. 15, 2010;
                                              windmill3, Apr. 15, 2010; windmill4, Apr. 15, 2010;
                                              windmill5, Apr. 15, 2010; windmill6, Apr. 15, 2010;
                                              windmill7, Apr. 15, 2010; windmill8, Apr. 15, 2010.
                                              watertower1, Apr. 15, 2010; orange_chair1, Apr. 15, 2010;
                                              orange_chair2, Apr. 15, 2010; orange_chair3, Apr. 15, 2010;
                                              teddybear7, Apr. 15, 2010; teddybear8, Apr. 15, 2010;
                                              teddybear6, Apr. 15, 2010; uusikaupunki_church1, Apr. 15,
                                              2010; thornes1, Apr. 15, 2010; ropes, Apr. 15, 2010;
                                              fishing_boats1, Apr. 15, 2010.
                                              fishing_boats2, Apr. 15, 2010; fishing_boats3, Apr. 15, 2010;
                                              fishing_boats4, Apr. 15, 2010; fishing_boats5, Apr. 15, 2010;
                                              fishing_boats6, Apr. 15, 2010; fishing_boats7, Apr. 15, 2010;
                                              fishing_nets1, Apr. 15, 2010; fishing_nets2, Apr. 15, 2010;
                                              fishing_nets3, Apr. 15, 2010; fishing_nets4, Apr. 15, 2010.
                                              fishing_nets5, Apr. 15, 2010; fishing_nets6, Apr. 15, 2010;
                                              fishing_nets7, Apr. 15, 2010; fishing_nets8, Apr. 15, 2010;
                                              fishing_nets9, Apr. 15, 2010; fishing_nets10, Apr. 15, 2010;
                                              fishing_nets11, Apr. 15, 2010; fishing_nets12, ropes2, Apr.
                                              15, 2010; old_industry1, Apr. 15, 2010; serie_sign2, Apr. 15,
                                              2010.
                                              anchor1, Apr. 15, 2010; pay_phone1, Apr. 15, 2010;
                                              fried_potatoes, Apr. 30, 2010; fireplace1, May 19, 2010;
                                              fireplace2, May 19, 2010; fireplace3, May 19, 2010;
                                              fireplace_wine1, May 19, 2010; fireplace_wine2, May 19,
                                              2010; fireplace4, May 19, 2010; fireplace5, May 19, 2010;
                                              fireplace6, May 19, 2010.
                                              fireplace7, May 19, 2010; fireplace8, May 19, 2010;
                                              fireplace9, May 19, 2010; priority_sign1, May 19, 2010;
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   3/8
7/31/2020                                                     WebVoyage Record View 1

                                              bobber1, May 19, 2010; bobber2, May 19, 2010; bobber3,
                                              May 19, 2010; bobber4, May 19, 2010; row_boat1, May 19,
                                              2010; row_boat2, May 19, 2010; row_boat3, May 19, 2010;
                                              row_boat4, May 19, 2010.
                                              russian_blue6, May 19, 2010; cake1, May 19, 2010; cake2,
                                              May 19, 2010; mau1, May 30, 2010; mau2, May 30, 2010;
                                              mau6, May 30, 2010; mau7, May 30, 2010; mau8, May 30,
                                              2010; mau10, May 30, 2010; mau11, May 30, 2010; mau12,
                                              May 30, 2010; mau13, May 30, 2010; seagull7, June 8, 2010;
                                              seagull8, June 8, 2010; sailing, June 8, 2010.
                                              rowan2, June 8, 2010; rowan1, June 8, 2010; shoe_pants3,
                                              June 8, 2010; shoe_pants2, June 8, 2010; shoe_pants1, June
                                              8, 2010; birch2, June 8, 2010; birch3, June 8, 2010; tulips1,
                                              June 8, 2010; tulips2, June 8, 2010; tulips3, June 8, 2010;
                                              tulips4, June 8, 2010; tulips5, June 8, 2010; tulips6, June 8,
                                              2010.
                                              tulips7, June 8, 2010; tulips8, June 8, 2010; tulips9, June 8,
                                              2010; tulips10, June 8, 2010; tulips11, June 8, 2010; tulips12,
                                              June 8, 2010; tulips13, June 8, 2010; tulips14, June 8, 2010;
                                              tulips15, June 8, 2010; tulips16, June 8, 2010; tulips17, June
                                              8, 2010; tulips18, June 8, 2010; tulips19, June 8, 2010.
                                              tulips20, June 8, 2010; classic_car1, classic_car2, June 8,
                                              2010; classic_car3, June 8, 2010; classic_car4, June 8, 2010;
                                              classic_car5, June 8, 2010; classic_car6, June 8, 2010;
                                              classic_car7, June 8, 2010; classic_car8, June 8, 2010;
                                              classic_car9, June 8, 2010; classic_car10, June 8, 2010;
                                              classic_car11, June 8, 2010.

                                              climbing1, June 8, 2010; climbing2, June 8, 2010; climbing3,
                                              June 8, 2010; climbing4, June 8, 2010; climbing5, June 8,
                                              2010; climbing6, June 8, 2010; climbing7, June 8, 2010;
                                              climbing8, June 8, 2010; climbing9, June 8, 2010;
                                              climbing10, June 8, 2010; climbing11, June 8, 2010;
                                              climbing12, June 8, 2010.
                                              climbing13, June 8, 2010; climbing14, June 8, 2010;
                                              climbing15, June 8, 2010; climbing16, June 8, 2010;
                                              climbing17, June 8, 2010; climbing18, June 8, 2010;
                                              climbing19, June 8, 2010; climbing20, June 8, 2010;
                                              climbing21, June 8, 2010; climbing22, June 8, 2010;
                                              climbing23, June 8, 2010; climbing24, June 8, 2010.
                                              climbing25, June 8, 2010; climbing26, June 8, 2010;
                                              climbing27, June 8, 2010; climbing28, June 8, 2010;
                                              climbing29, June 8, 2010; climbing30, June 8, 2010;
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   4/8
7/31/2020                                                     WebVoyage Record View 1

                                              climbing31, June 8, 2010; climbing32, June 8, 2010;
                                              climbing33, June 8, 2010; climbing34, June 8, 2010;
                                              climbing35, June 8, 2010; climbing36, June 8, 2010.
                                              climbing37, June 8, 2010; climbing38, June 8, 2010;
                                              climbing39, June 8, 2010; climbing40, June 8, 2010;
                                              climbing41, June 8, 2010; climbing42, June 8, 2010;
                                              climbing43, June 8, 2010; climbing44, June 8, 2010;
                                              climbing45, June 8, 2010; climbing46, June 8, 2010;
                                              climbing47, June 8, 2010; climbing48, June 8, 2010.
                                              climbing49, June 8, 2010; climbing50, June 8, 2010;
                                              climbing51, June 8, 2010; climbing51, June 8, 2010;
                                              climbing52, June 8, 2010; climbing53, June 8, 2010;
                                              climbing54, June 8, 2010; climbing55, June 8, 2010;
                                              climbing56, June 8, 2010; climbing57, swan1, June 8, 2010;
                                              swan2, June 8, 2010; finnish_flag3, June 11, 2010.
                                              tuomiokirkko5, June 11, 2010; tuomiokirkko6, June 11, 2010;
                                              helsinki_skyline1, June 11, 2010; cruise_liner2, June 22,
                                              2010; motox1, June 22, 2010; motox2, June 22, 2010;
                                              motox3, June 22, 2010; direction_sign1, June 22, 2010;
                                              direction_sign2, June 22, 2010; direction_sign3, June 22,
                                              2010; lochem_kerk2, June 22, 2010.
                                              lochem_street1, June 22, 2010; bumblebee10, June 22, 2010;
                                              waterlilly.jpg, June 22, 2010; park_sign1, June 22, 2010;
                                              park_sign2, June 22, 2010; park_sign3, June 22, 2010;
                                              biobins, June 22, 2010; amsterdam_canal1, June 22, 2010;
                                              amsterdam_canal2, June 22, 2010; tram1, June 22, 2010;
                                              amsterdam_canal3, June 22, 2010.
                                              amsterdam_canal4, June 22, 2010; statue_amsterdam, June
                                              22, 2010; dog_poop_sign, June 22, 2010; park_tow_sign,
                                              June 22, 2010; moses_aaron_church, June 22, 2010;
                                              amsterdam_canal5, June 22, 2010; amsterdam_canal6, June
                                              22, 2010; amsterdam_canal7, June 22, 2010;
                                              amsterdam_canal8, June 22, 2010; no_alcohol_sign, June 22,
                                              2010.
                                              bike_bridge1, June 22, 2010; bike_bridge2, June 22, 2010;
                                              bike_bridge3, June 22, 2010; bike_bridge4, June 22, 2010;
                                              tram2, June 22, 2010; cafe_de_raedt2, June 22, 2010;
                                              cafe_de_raedt1, June 22, 2010; direction_sign4, June 22,
                                              2010; direction_sign5, June 22, 2010; billiards1, June 22,
                                              2010; billiards2, June 22, 2010.
                                              billiards3, June 22, 2010; billiards4, June 22, 2010; billiards5,
                                              June 22, 2010; billiards6, June 22, 2010; street_cobblestones,
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   5/8
7/31/2020                                                     WebVoyage Record View 1

                                              June 22, 2010; historic_facade, June 22, 2010; city_wall1,
                                              June 22, 2010; wijnhuistoren1, June 22, 2010;
                                              wijnhuistoren2, June 22, 2010; market_stand_cheese, June
                                              22, 2010.
                                              city_wall3, June 22, 2010; thomas_drogenap, June 22, 2010;
                                              st_walburgis_church1, June 22, 2010; st_walburgis_churc2,
                                              June 22, 2010; city_wall4, June 22, 2010; city_wall2, June
                                              22, 2010; war_monument, June 22, 2010;
                                              broad_bodied_chaser3, June 22, 2010;
                                              broad_bodied_chaser4, June 22, 2010;
                                              broad_bodied_chaser5, June 22, 2010.
                                              cow1, June 22, 2010; cow2, June 22, 2010; horse2, June 22,
                                              2010; horse1, June 22, 2010; waste_bins, June 22, 2010;
                                              pasture, July 2, 2010; grass_piles1, July 2, 2010;
                                              grass_piles2, July 2, 2010; bar_drinks, July 25, 2010;
                                              spike11, July 25, 2010; spike7, July 25, 2010; spike8, July 25,
                                              2010; spike9, July 25, 2010.

                                              spike10, July 25, 2010; garden_terrace, July 25, 2010;
                                              blueberries1, Aug. 3, 2010; blueberries2, Aug. 3, 2010;
                                              blueberries3, Aug. 3, 2010; wheat_field_tracks1, Aug. 3,
                                              2010; wheat_field_tracks2, Aug. 3, 2010; wheat_field_farm1,
                                              Aug. 3, 2010; wheat_field_farm2, Aug. 3, 2010;
                                              wheat_field_farm3, Aug. 3, 2010.
                                              wheat_field, Aug. 3, 2010; spike12, Aug. 3, 2010; spike13,
                                              Aug. 3, 2010; spike14, Aug. 3, 2010; spike15, Aug. 3, 2010;
                                              spike16, Aug. 3, 2010; crayfish1, Aug. 10, 2010; crayfish2,
                                              Aug. 10, 2010; crayfish3, Aug. 10, 2010; lightning1, Aug. 10,
                                              2010; lightning2, Aug. 10, 2010; kitchen1, Aug. 10, 2010;
                                              kitchen2, Aug. 10, 2010.
                                              money1, Aug. 19, 2010; money2, Aug. 19, 2010; money3,
                                              Aug. 19, 2010; money4, Aug. 19, 2010; money5, Aug. 19,
                                              2010; money6, Aug. 19, 2010; coffee1, Aug. 19, 2010;
                                              coffee2, Aug. 19, 2010; suomenlinna_church, brick_arch,
                                              Aug. 19, 2010; augustin_ehrensvard, Aug. 19, 2010;
                                              sparrow2, Aug. 19, 2010; sparrow3, Aug. 19, 2010.
                                              cannon1, Aug. 19, 2010; cannon2, Aug. 19, 2010; cannon3,
                                              Aug. 19, 2010; kings_gate_suomenlinna, Aug. 19, 2010;
                                              cruise_liner3, Aug. 19, 2010; cruise_liner4, Aug. 19, 2010;
                                              door_decoration1, Aug. 19, 2010; door_decoration2, Aug. 19,
                                              2010; pikk14, Aug. 19, 2010; st_olavs_church, Aug. 19,
                                              2010.
                                              russian_orthodox_tallinn1, Aug. 19, 2010;
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   6/8
7/31/2020                                                     WebVoyage Record View 1

                                              russian_orthodox_tallinn2, Aug. 19, 2010; riigikogu, Aug. 19,
                                              2010; door_shield1, Aug. 19, 2010; door_shield2, Aug. 19,
                                              2010; door_shield3, Aug. 19, 2010; door_shield4, Aug. 19,
                                              2010; street_artists, Aug. 19, 2010; pickpocketers_sign, Aug.
                                              19, 2010; sitting_woman, Aug. 19, 2010.
                                              tower_wall, Aug. 19, 2010; accident, Aug. 30, 2010;
                                              soap_bubble, Aug. 30, 2010; miss_world, Aug. 30, 2010;
                                              police_horse, Aug. 30, 2010; iron_smith, Aug. 30, 2010;
                                              falun_gong1, Aug. 30, 2010; falun_gong2, Aug. 30, 2010;
                                              empty_cage, Aug. 30, 2010; fireplace10, Aug. 30, 2010;
                                              teddybear9, Aug. 30, 2010.

                                              sunset_electricity_tower1, Sep. 10, 2010;
                                              sunset_electricity_tower2, Sep. 10, 2010; fireworks8, Sep. 10,
                                              2010; fireworks9, Sep. 10, 2010; fireworks10, Sep. 10, 2010;
                                              fireworks11, Sep. 10, 2010; sunflowers1, Sep. 10, 2010;
                                              sunflowers2, Sep. 25, 2010; sunflowers3, Sep. 25, 2010;
                                              sunflowers4, Sep. 25, 2010.
                                              sunflowers5, Sep. 25, 2010; sunflowers6, Sep. 25, 2010;
                                              sunflowers7, Sep. 25, 2010; salad, Sep. 25, 2010; iron_steam,
                                              Sep. 25, 2010; tempeliaukionkirrko­1, Sep. 25, 2010;
                                              path_forest, Oct. 10, 2010; milkcap1, Oct. 10, 2010;
                                              milkcap2, Oct. 10, 2010; fall_trees1, Oct. 22, 2010;
                                              fall_trees2, Oct. 22, 2010.
                                              fall_trees_reflections, Oct. 22, 2010; fall_leaves4, Oct. 22,
                                              2010; fall_leaves5, Oct. 22, 2010; fall_leaves6, Oct. 22, 2010;
                                              fall_leaves8, Oct. 22, 2010; fall_leaves7, Oct. 22, 2010;
                                              steam_explosion, Oct. 22, 2010; direction_signs1, Oct. 22,
                                              2010; direction_signs2, Oct. 22, 2010; vacuum_cleaner, Oct.
                                              31, 2010.
                                              russian_blue23, Nov. 12, 2010; ibuprofen, Nov. 20, 2010;
                                              heart_thread, Nov. 20, 2010; russian_blue22, Nov. 20, 2010;
                                              grey_sock, Nov. 29, 2010; black_toe_sock, Nov. 29, 2010;
                                              stream_winter3, Nov. 29, 2010; birch_forest2, Nov. 29, 2010;
                                              flubenol, Nov. 29, 2010; stream_ice1, Nov. 29, 2010;
                                              stream_ice2, Nov. 29, 2010.
                                              stream_ice3, Nov. 29, 2010; stream_ice4, Nov. 29, 2010;
                                              stream_ice5, Nov. 29, 2010; stream_ice6, Nov. 29, 2010;
                                              stream_ice7, Nov. 29, 2010; stream_ice8, Nov. 29, 2010;
                                              beer_cans, Dec. 2, 2010; snowy_treetops2, Dec. 12, 2010;
                                              snow_forest_path, Dec. 12, 2010; drop1, Dec. 12, 2010;
                                              drop2, Dec. 12, 2010; drop3, Dec. 12, 2010.
                                              drop4, Dec. 12, 2010; drop5, Dec. 12, 2010; drop6, Dec. 12,
https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   7/8
7/31/2020                                                     WebVoyage Record View 1

                                              2010; finnish_cabin, Dec. 19, 2010; sunset_forest_path, Dec.
                                              19, 2010; snowy_treetops1, Dec. 19, 2010; sunset_grass, Dec.
                                              19, 2010; lipstick, Dec. 28, 2010; winter_tree1, Dec. 31,
                                              2010; winter_tree2, Dec. 31, 2010.

                                  Names: Enzerink, Marinus Arnold




                                      Save, Print and Email (Help Page)
                             Select Download Format Full Record   Format for Print/Save

                             Enter your email address:                             Email




                                      Help Search History Titles Start Over

  Contact Us | Request Copies | Get a Search Estimate | Frequently Asked Questions
  (FAQs) about Copyright | Copyright Office Home Page | Library of Congress Home Page




https://cocatalog.loc.gov/cgi-bin/Pwebrecon.cgi?Search_Arg=VA0001884171&Search_Code=REGS&PID=wN4H4mmxzWgwH-XWSEBvRbNXQido&SEQ=20200…   8/8
